UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X            For Online Publication Only
STEVEN LEE and STEVEN LEE GOLF INC.,

                             Plaintiff,
          -against-                                                         ORDER
                                                                            18-CV-3167 (JMA)(SIL)
THE TOWN OF SOUTHAMPTON, THE
SOUTHAMPTON TOWN POLICE
DEPARTMENT, SERGEANT WILLIAM
KIERNAN in his official capacity as a Police
Officer of the Town of Southampton Police                                                     FILED
Department, RUSSELL A. KRATOVILLE in his                                                      CLERK
official capacity as the Town of Southampton
Management Services Administrator, TIFFANY                                        3/13/2020 2:56 pm
S. SCARLATO in her official capacity as the                                         U.S. DISTRICT COURT
Town Attorney for the Town of Southampton,                                     EASTERN DISTRICT OF NEW YORK
JOHN DOE a person or firm whose name is                                             LONG ISLAND OFFICE
currently unknown, ERIC SCHULTZEL, and
ROB CORCORAN,
                              Defendants.
---------------------------------------------------------------X
AZRACK, United States District Judge:

         Pending before the Court are Defendants’ motions to dismiss and for sanctions, and

Plaintiffs’ cross-motion for leave to amend the complaint. Plaintiffs Steven Lee and Steven Lee

Golf Inc. (together with Lee, “Plaintiffs”) commenced this action on May 30, 2018 against

Defendants the Town of Southampton, The Southampton Town Police Department, Sergeant

William Kiernan, Russell A. Kratoville, Tiffany S. Scarlato, John Doe, and Eric Schultzel.1

         Plaintiffs’ complaint alleges, inter alia: (i) violations of their civil rights pursuant to 42

U.S.C. § 1983 (“Section 1983”) and related New York State laws; and (ii) breach of contract and

tortious interference (and conspiracy to tortiously interfere) with contract under New York State


1
 The complaint also includes claims against Rob Corcoran. Plaintiffs, however, voluntarily dismissed, with prejudice,
the claims against Corcoran on December 5, 2018.
law.

       On January 8, 2020, the Court referred the following motions to Magistrate Judge Steven

I. Locke for a report and recommendation: (a) Defendants’ motions to dismiss the complaint

pursuant to Fed. R. Civ. P. 12(b)(6), (Nos. 46, 50); (b) Schultzel’s motion for sanctions against

Plaintiffs and their counsel under Fed. R. Civ. P. 11, (ECF No. 56.); and (c) Plaintiffs’ cross-

motion (in response to the motion for sanctions) for leave to file an amended complaint pursuant

to Fed. R. Civ. P. 15(a)(2), (ECF No. 60). On February 21, 2020, Judge Locke issued a Report

and Recommendation (the “R&R”) that recommended granting Defendants’ motions to dismiss

and denying Schultzel’s motion for sanctions and Plaintiffs’ cross-motion for leave to file an

amended complaint.

       No party has filed objections to the R&R and the deadline to file any objections has passed.

       In reviewing a magistrate judge’s report and recommendation, the Court must “make a de

novo determination of those portions of the report or . . . recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1)(C). The Court “may accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” Id. Those portions of a report

and recommendation to which there is no specific reasoned objection are reviewed for clear error.

See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48, 51 (E.D.N.Y. 2008).

       Having undertaken a review of Judge Locke’s R&R, to which there has been no objection,

I find no clear error and adopt the R&R.

       I agree with Judge Locke’s comprehensive and well-reasoned R&R and hereby adopt the

R&R in full as the opinion of this Court. Accordingly, I grant Defendants’ motions to dismiss.

All claims are dismissed with prejudice, except for the contract-based tort claims, which are

dismissed without prejudice. Additionally, Schultzel’s motion for sanctions and Plaintiffs’ cross-



                                                2
motion for leave to file an amended complaint are denied.

SO ORDERED.
Dated: March 13, 2020
       Central Islip, New York

                                                           /s/ (JMA)
                                                   JOAN M. AZRACK
                                                   UNITED STATES DISTRICT JUDGE




                                               3
